

Exhibit 10.2
 


Compensation Arrangements for Thomas G. Yetter
November 19, 2007 (effective January 1, 2007)




The following is a summary of the compensation arrangement effective November
19, 2007 (retroactive to January 1, 2007) for Thomas G. Yetter in his capacity
as Senior Vice President and Chief Financial Officer and Director of the
Company.


Annual Base Salary. $222,600


Annual and Long-Term Incentive Compensation Plans. Participation in the
Company’s Incentive Bonus Plan, the 2005 Stock Incentive Plan and the 2005
Executive Bonus and Restricted Stock Plan.


Benefit Plans and Other Arrangements. Mr. Yetter is eligible to participate in
the Company’s broad-based programs including health, disability and life
insurance programs, the Frozen Food Express Industries, Inc. 401(k) Savings
Plan, and the FFE Transportation Services, Inc. 401(k) Wrap Plan. He is also
eligible to participate in the Key Employee Supplemental Medical Plan.


Change in Control Agreements. Mr. Yetter and the Company entered into a Change
in Control Agreement which entitles executive officers severance benefits in the
event of a “change in control” of the Company during the term of his employment.


Perquisites. Mr. Yetter is eligible to participate in certain programs offered
by the Company, including automobile mileage reimbursement for business purposes
plus a $500 per month automobile allowance, and a Christmas bonus not to exceed
one week's annual base salary.


 

--------------------------------------------------------------------------------





